As filed with the Securities and Exchange Commission on November 10, 2011 1933 Act Registration No. 333-61592 1940 Act Registration No. 811-05721 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / POST-EFFECTIVE AMENDMENT NO.40 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 / / AMENDMENT NO.279 /X/ Lincoln National Variable Annuity Account H (Exact Name of Registrant) American Legacy III View THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1300 South Clinton Street Post Office Box 1110 Fort Wayne, Indiana 46801 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (260) 455-2000 Peter P. Feeley, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Name and Address of Agent for Service) Copy to: Mary Jo Ardington, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box 1110 Fort Wayne, Indiana 46801 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) of Rule 485 /x/ onNovember 14, 2011, pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on , pursuant to paragraph (a)(1) of Rule 485 Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account H American Legacy III View Supplement dated November 10, 2011 to the Prospectus dated May 1, 2011 This supplement describes changes to the prospectus for your variable annuity contract for contracts purchased on or after November 14, 2011. It is for informational purposes and requires no action on your part. The following changes will be effective for contracts purchased on or after November 14, 2011: · an increase in the mortality and expense risk charge for the base contract; · an increase in the charge for i4LIFE® Advantage; and · an increase in the persistency credit percentage. These changes result in the following revisions to your May 1, 2011 prospectus as supplemented. All other provisions of your prospectus remain unchanged. Refer to your prospectus for the charges applicable to contracts purchased prior to November 14, 2011. Expense Tables – As of November 14, 2011, the expense charts below replace the corresponding charts in the Expense Tables section of the prospectus: Expense Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the contract. The first table describes the fees and expenses that you will pay at the time that you buy the contract, surrender the contract, or transfer contract value between investment options, and/or (if available) the fixed account. State premium taxes may also be deducted. Contractowner Transaction Expenses: Accumulation Phase: Surrender charge (as a percentage of purchase payments surrendered/withdrawn):1 7.00% We also may apply an interest adjustment to amounts being withdrawn, surrendered or transferred from a Guaranteed Period account (except for dollar cost averaging and Regular Income Payments under i4LIFE® Advantage). See Fixed Side of the Contract. Payout Phase: Maximum Lincoln SmartIncomeSM Inflation Unscheduled Payment charge (as a percentage of the Unscheduled Payment)2 7.00% 1The surrender charge percentage is reduced over time. The later the redemption occurs, the lower the surrender charge with respect to that surrender or withdrawal. We may reduce or waive this charge in certain situations. See Charges and Other Deductions - Surrender Charge. 2The Unscheduled Payment charge percentage is reduced over time.The later the Unscheduled Payment occurs, the lower the charge with respect to that Unscheduled Payment. A new Rider Year starts on each Rider Date anniversary. The charge is applied only to amounts in excess of the annual 10% Reserve Value free amount. See Charges and Other Deductions - Charges for Lincoln SmartIncomeSM Inflation. See The Contracts - Annuity Payouts for a detailed description of Lincoln SmartIncomeSM Inflation. 1 The next four tables describe the fees and expenses that you will pay periodically during the time you own the contract, not including fund fees and expenses. Only one table will apply to a given contractowner.The tables differ based on whether the contractowner has purchased the i4LIFE® Advantage rider. ·Table A reflects the expenses for a contract that has not elected i4LIFE® Advantage (base contract). ·Table B reflects the expenses for a contract that has elected i4LIFE® Advantage. ·Table C reflects the expenses for a contract that has elected i4LIFE® Advantage andpreviously purchased 4LATER® Advantage with Guaranteed Income Benefit ·Table D reflects the expenses for a contract that has elected i4LIFE® Advantage and previously purchased Lincoln Lifetime IncomeSM Advantage 2.0. Table A Annual Account Fee:1 Separate Account Annual Expenses (as a percentage of average daily net assets in the subaccounts):2,3 On or after November 14, 2011 Prior to November 14, 2011 Account Value Death Benefit Mortality and Expense Risk Charge 1.55% 1.50% Administrative Charge 0.10% 0.10% Total Separate Account Expenses 1.65% 1.60% Guarantee of Principal Death Benefit Mortality and Expense Risk Charge 1.60% 1.55% Administrative Charge 0.10% 0.10% Total Separate Account Expenses 1.70% 1.65% Enhanced Guaranteed Minimum Death Benefit (EGMDB) Mortality and Expense Risk Charge 1.85% 1.80% Administrative Charge 0.10% 0.10% Total Separate Account Expenses 1.95% 1.90% Estate Enhancement Benefit (EEB) Mortality and Expense Risk Charge 2.05% 2.00% Administrative Charge 0.10% 0.10% Total Separate Account Expenses 2.15% 2.10% 1The account fee will be waived if your contract value is $100,000 or more at the end of any particular contract year. This account fee may be less in some states and will be waived after the fifteenth contract year. The account fee will also be deducted upon full surrender of the contract if the contract value is less than $100,000. 2In the event of a subsequent death benefit change, the charge will be based on the charges in effect at the time the contract was purchased. 3The mortality and expense risk charge and administrative charge together are 1.40% on and after the Annuity Commencement Date. Optional Living Benefit Rider Charges:1 Single Life Joint Life Lincoln Lifetime IncomeSM Advantage 2.02 Guaranteed Maximum Charge 2.00% 2.00% Current Charge 1.05% 1.25% Lincoln Lifetime IncomeSM Advantage3 Guaranteed Maximum Charge 1.50% 1.50% Current Charge 0.90% 0.90% Additional Charge for Lincoln Lifetime IncomeSM Advantage Plus 0.15% 0.15% Lincoln SmartSecurity® Advantage – 1 Year Automatic Step-up option:4 Guaranteed Maximum Charge 1.50% 1.50% Current Charge 0.65% 0.80% Lincoln SmartSecurity® Advantage – 5 Year Elective Step-up option:4 Guaranteed Maximum Charge 0.95% N/A Current Charge 0.65% N/A 4LATER® Advantage5 Guaranteed Maximum Charge 1.50% N/A Current Charge 0.65% N/A 1Only one Living Benefit rider may be elected from this chart. 2As an annualized percentage of the Income Base (initial purchase payment or contract value at the time of election), as increased for subsequent purchase payments, Automatic Annual Step-ups, 5% Enhancements and decreased by Excess Withdrawals. See Charges and Other Deductions - Lincoln Lifetime IncomeSM Advantage 2.0 Charge for a discussion of these charges to the Income Base. This charge is deducted from the contract value on a quarterly basis. 3As an annualized percentage of the Guaranteed Amount (initial purchase payment or contract value at the time of election) as increased for subsequent purchase payments, Automatic Annual Step-ups, 5% Enhancements and the 200% Step-up and decreased for withdrawals. This charge is deducted from the contract value on a quarterly basis. See Charges and Other Deductions - Lincoln Lifetime IncomeSM Advantage Charge for further information. After December 31, 2010 (or later in some states), this rider is no longer available for sale. 4As an annualized percentage of the Guaranteed Amount (initial purchase payment or contract value at the time of election), as increased for subsequent purchase payments and step-ups and decreased for withdrawals. This charge is deducted from the contract value on a quarterly basis. See Charges and Other Deductions - Lincoln SmartSecurity® Advantage charge for further information. As of January 16, 2009, the Lincoln SmartSecurity ® Advantage – 5-Year Elective Step-up option is no longer available for purchase for all contractowners. 5As an annualized percentage of the Account Value (initial purchase payment or contract value at the time of election), as increased for subsequent purchase payments, automatic 15% Enhancements, and Resets and decreased for withdrawals. This charge is deducted from the subaccounts on a quarterly basis. See Charges and Other Deductions - 4LATER® Advantage Charge for further information. Table B Annual Account Fee1 i4LIFE® Advantage Without Guaranteed Income Benefit (version 4)2 On or after November 14,2011 Prior to November 14, 2011 Account Value Death Benefit 2.05% 2.00% Guarantee of Principal Death Benefit 2.10% 2.05% Enhanced Guaranteed Minimum Death Benefit (EGMDB) 2.35% 2.30% 1The account fee will be waived if your contract value is $100,000 or more at the end of any particular contract year. This account fee may be less in some states and will be waived after the fifteenth contract year. The account fee will also be deducted upon full surrender of the contract if the contract value is less than $100,000. 2As an annualized percentage of average Account Value, computed daily. This charge is assessed on and after the effective date of i4LIFE® Advantage. See Charges and Other Deductions - i4LIFE® Advantage Charge for further information. The charges continue during the Access Period. The i4LIFE® Advantage charge is reduced to 1.65% during the Lifetime Income Period. Annual Account Fee1 i4LIFE® Advantage With Guaranteed Income Benefit (version 4)2 On or after November 14, 2011 Prior to November 14, 2011 Single Life Joint Life Single Life Joint Life Account Value Death Benefit Guaranteed Maximum Charge 4.05% 4.05% 4.00% 4.00% Current Charge 2.70% 2.90% 2.65% 2.85% Guarantee of Principal Death Benefit Guaranteed Maximum Charge 4.10% 4.10% 4.05% 4.05% Current Charge 2.75% 2.95% 2.70% 2.90% Enhanced Guaranteed Minimum Death Benefit (EGMDB) Guaranteed Maximum Charge 4.35% 4.35% 4.30% 4.30% Current Charge 3.00% 3.20% 2.95% 3.15% 1The account fee will be waived if your contract value is $100,000 or more at the end of any particular contract year. This account fee may be less in some states and will be waived after the fifteenth contract year. The account fee will also be deducted upon full surrender of the contract if the contract value is less than $100,000. 2As an annualized percentage of Account Value, computed daily. This charge is assessed only on and after the effective date of the Guaranteed Income Benefit. The current annual charge for Guaranteed Income Benefit (version 4) is 0.65% of Account Value for the single life option and 0.85% of Account Value for the joint life option with a maximum charge of 2.00%. These charges are added to i4LIFE® Advantage charges to comprise the total charges reflected. During the Lifetime Income Period, the Guaranteed Income Benefit charges are added to the i4LIFE® Advantage charge of 1.65%.See Charges and Other Deductions - i4LIFE® Advantage with Guaranteed Income Benefit Charge for further information. 2 Annual Account Fee1 i4LIFE® Advantage With Guaranteed Income Benefit (versions 1, 2 and 3)2 On or after November 14, 2011 Prior to November 14, 2011 Account Value Death Benefit Guaranteed Maximum Charge 3.55% 3.50% Current Charge 2.55% 2.50% Guarantee of Principal Death Benefit Guaranteed Maximum Charge 3.60% 3.55% Current Charge 2.60% 2.55% Enhanced Guaranteed Minimum Death Benefit (EGMDB) Guaranteed Maximum Charge 3.85% 3.80% Current Charge 2.85% 2.80% 1The account fee will be waived if your contract value is $100,000 or more at the end of any particular contract year. This account fee may be less in some states and will be waived after the fifteenth contract year. The account fee will also be deducted upon full surrender of the contract if the contract value is less than $100,000. 2The Guaranteed Income Benefit (versions 1 and 2) are no longer available for election; (version 3 is only available in California or unless the right to elect was provided under the terms of a previously purchased Living Benefit rider). As an annualized percentage of average Account Value, computed daily. This charge is assessed only on and after the effective date of the Guaranteed Income Benefit. The current annual charge for Guaranteed Income Benefit (versions 1, 2 and 3) is 0.50% of Account Value with a maximum charge of 1.50%. These charges are added to the i4LIFE® Advantage charges to comprise the total charges reflected. During the Lifetime Income Period, the Guaranteed Income Benefit charges are added to the i4LIFE® Advantage charge of 1.65%. See Charges and Other Deductions - i4LIFE® Advantage with Guaranteed Income Benefit Charge for further information. Table C Annual Account Fee1 i4LIFE® Advantage With 4LATER® Advantage Guaranteed Income Benefit for purchasers who previously purchased 4LATER® Advantage:2 On or after November 14,2011 Prior to November 14, 2011 Account Value Death Benefit Guaranteed Maximum Charge 3.55% 3.50% Current Charge 2.70% 2.65% Guarantee of Principal Death Benefit Guaranteed Maximum Charge 3.60% 3.55% Current Charge 2.75% 2.70% Enhanced Guaranteed Minimum Death Benefit (EGMDB) Guaranteed Maximum Charge 3.85% 3.80% Current Charge 3.00% 2.95% 1The account fee will be waived if your contract value is $100,000 or more at the end of any particular contract year. This account fee may be less in some states and will be waived after the fifteenth contract year. The account fee will also be deducted upon full surrender of the contract if the contract value is less than $100,000. 2As an annualized percentage of average Account Value, computed daily. This charge is assessed only on and after the effective date of i4LIFE® Advantage. The current annual charge for 4LATER® Advantage Guaranteed Income Benefit is 0.65% with a maximum charge of 1.50%.This charge is added to i4LIFE® Advantage charges to comprise the total charges reflected. During the Lifetime Income Period, the 4LATER® Advantage Guaranteed Income Benefit charge is added to the i4LIFE® Advantage charge of 1.65%. See Charges and Other Deductions - 4LATER® Advantage Guaranteed Income Benefit Charge. 3 Table D Annual Account Fee1 i4LIFE® Advantage With Guaranteed Income Benefit (version 4) for purchasers who previously purchasedLincoln Lifetime IncomeSM Advantage 2.0: Separate Account Annual Expenses (as a percentage of average daily net assets in the subaccounts) On or after November 14, 2011 Prior to November 14, 2011 Single & Joint Life Account Value Death Benefit 1.65% 1.60% Guarantee of Principal Death Benefit 1.70% 1.65% Enhanced Guaranteed Minimum Death Benefit (EGMDB) 1.95% 1.90% i4LIFE® Advantage With Guaranteed Income Benefit (version 4)2 Guaranteed Maximum Charge 2.00% 2.00% Current Charge 1.05% 1.25% 1The account fee will be waived if your contract value is $100,000 or more at the end of any particular contract year. This account fee may be less in some states and will be waived after the fifteenth contract year. The account fee will also be deducted upon full surrender of the contract if the contract value is less than $100,000. 2As an annualized percentage of the greater of the Income Base (associated with Lincoln Lifetime IncomeSM Advantage 2.0) less the Guaranteed Annual Income amounts paid since the last step-up or contract value prior to electing i4LIFE® Advantage. This charge is deducted from Account Value on a quarterly basis and only on and after the effective date of i4LIFE® Advantage. In the event of an automatic step-up in the Guaranteed Income Benefit, the dollar amount of the charge will increase by a two-part formula: 1) the charge will increase by the same percentage as the Guaranteed Income Benefit payment increases and 2) the charge will also increase by the percentage increase, if any, to the Lincoln Lifetime IncomeSM Advantage 2.0 current charge rate. (The Lincoln Lifetime IncomeSM Advantage 2.0 charge continues to be a factor in determining the i4LIFE® Advantage with Guaranteed Income Benefit charge.) See Charges and Other Deductions - i4LIFE® Advantage with Guaranteed Income Benefit (version 4) for purchasers who previously purchased Lincoln Lifetime IncomeSM Advantage 2.0. Examples – As of November 14, 2011, the following Examples section replaces in its entirety the Examples section of your prospectus. These Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contractowner transaction expenses, contract fees, separate account annual expenses, and fund fees and expenses. The Examples have been calculated using the fees and expenses of the funds prior to the application of any contractual waivers and/or reimbursements. The first Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds and that the EGMDB death benefit and i4LIFE® Advantage with Guaranteed Income Benefit (version 4) at the guaranteed maximum charge are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years The next Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds and that the EEB death benefit and Lincoln Lifetime IncomeSM Advantage 2.0 at the guaranteed maximum charge are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years For more information, see Charges and Other Deductions in this prospectus, and the prospectus for the funds. Premium taxes may also apply, although they do not appear in the examples. The examples do not reflect persistency credits. Different fees and expenses not reflected in the examples may be imposed during a period in which annuity payouts are made. See The Contracts - Annuity Payouts, including Lincoln SmartIncomeSM Inflation. These examples should not be considered a representation of past or future expenses. Actual expenses may be more or less than those shown. The Contracts – Persistency Credits – As of November 14, 2011, the following paragraph replaces in its entirety the Persistency Credits section of your prospectus: Persistency Credits. Contractowners will receive a persistency credit on a quarterly basis after the seventh contract anniversary. The amount of the persistency credit is calculated by multiplying the contract value, less any purchase payments that have not been invested in the contract for at least seven years, by 0.10% (0.0875% on contracts issued on or after June 6, 2005 and prior to November 14, 2011; 0.075% on contracts issued before June 6, 2005 or later in some states). This persistency credit will be allocated to the variable subaccounts and the DCA fixed account in proportion to the contract value in each variable subaccount and DCA fixed account at the time the persistency credit is paid into the contract. The amount of any persistency credit received will be noted on your quarterly statement. Confirmation statements for each individual transaction will not be issued. There is no additional charge to receive this persistency credit, and in no case will the persistency credit be less than zero. Please keep this supplement for future reference. 4 PART A The prospectus for the American Legacy III View variable annuity contract, as supplemented, is incorporated herein by reference to Post-Effective Amendment No. 35 (File No. 333-61592) filed on April 14, 2011, and to the definitive 497 filing as filed on May 3, 2011. Supplement to the prospectus for the American Legacy III View variable annuity contract is incorporated herein by reference to 497 Filing (File No. 333-61592) filed on June 3, 2011. Supplement to the prospectus for the American Legacy III View variable annuity contract is incorporated herein by reference to Post-Effective Amendment No. 36 (File No. 333-61592) filed on June 21, 2011. PART B The Statement of Additional Information for the American Legacy III View variable annuity contract is incorporated herein by reference to Post-Effective Amendment No. 35 (File No. 333-61592) filed on April 14, 2011, and to the definitive 497 filing as filed on May 3, 2011. Lincoln National Variable Annuity Account H PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) List of Financial Statements 1. Part A The Table of Condensed Financial Information is incorporated herein by reference to Post-Effective Amendment No. 35 (File No. 333-61592) filed on April 14, 2011. 2. Part B The following financial statements for the Variable Account are incorporated herein by reference to Post-Effective Amendment No. 35 (File No. 333-61592) filed on April 14, 2011. Statement of Assets and Liabilities - December 31, 2010 Statement of Operations - Year ended December 31, 2010 Statements of Changes in Net Assets - Years ended December 31, 2010 and 2009 Notes to Financial Statements - December 31, 2010 Report of Independent Registered Public Accounting Firm 3. Part B The following consolidated financial statements for The Lincoln National Life Insurance Company are incorporated herein by reference to Post-Effective Amendment No. 35 (File No. 333-61592) filed on April 14, 2011. Consolidated Balance Sheets - Years ended December 31, 2010 and 2009 Consolidated Statements of Income - Years ended December 31, 2010, 2009, and 2008 Consolidated Statements of Shareholder's Equity - Years ended December 31, 2010, 2009, and 2008 Consolidated Statements of Cash Flows - Years ended December 31, 2010, 2009, and2008 Notes to Consolidated Financial Statements - December 31, 2010 Report of Independent Registered Public Accounting Firm (b) List of Exhibits (1) Resolution of the Board of Directors of The Lincoln National Life Insurance Company establishing Separate Account H incorpo- rated herein by reference to Post-Effective Amendment No. 9 (File No. 033-27783) filed on December 5, 1996. None (3) (a) Selling Group Agreement - American Legacy Suite of Products incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-61592) filed on April 7, 2004. (b) Amended and Restated Principal Underwriting Agreement dated May 1, 2007 between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc. incorporated herein by reference to Post-Effective Amendment 24 (File No. 333-61554) filed on December 18, 2007. (a) Variable Annuity Contract incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-61554) filed on August 17, 2001. (b) Income4Life Solution (IRA) Rider incorporated herein by reference to Post-Effective Amendment No. 1 (File No. 333-61592) filed on April 16, 2002. B-1 (c) Income4Life Solution (NQ) Rider incorporated herein by reference to Post-Effective Amendment No. 1 (File No. 333-61592) filed on April 16, 2002. (d) Annuity Payment Option Rider incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-61554) filed on August 17, 2001. (e) Fixed Account Rider incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-61592) filed on August 23, 2001. (f) DCA Fixed Account Rider incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-61592) filed on August 23, 2001. (g) Enhanced Guaranteed Minimum Death Benefit Rider incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-61592) filed on August 23, 2001. (h) Estate Enhancement Death Benefit Rider incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333- 61554) filed on August 11, 2001. (i) Variable Annuity Income Rider (I4LA-NQ) incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333- 61592) filed on October 11, 2002. (j) Variable Annuity Income Rider (I4LA-Q) incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333- 61592) filed on October 11, 2002. (k) IRA Contract Amendment (28877-E) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333- 61592) filed on April 22, 2003. (l) IRA Contract Amendment (28877) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-61592) filed on April 22, 2003. (m) Roth IRA Endorsement (5305-RB) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333- 61592) filed on April 22, 2003. (n) Contract Benefit Data (I4LA-CB) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-61592) filed on April 22, 2003. (o) Contract Benefit Data (I4LA-CB-PR) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333- 61592) filed on April 22, 2003. (p) Variable Annuity Income Rider (I4LA-NQ) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333- 61592) filed on April 22, 2003. (q) Variable Annuity Income Rider (I4LA-Q-PR) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-61592) filed on April 22, 2003. (r) Variable Annuity Income Rider (I4LA-NQ-PR) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-61592) filed on April 22, 2003. (s) Variable Annuity Rider (32793) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-61592) filed on April 22, 2003. (t) Section 403(b) Annuity Endorsement (32481-I) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-61592) filed on April 22, 2003. (u) Accumulated Benefit Enhancement Rider (32414) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-61592) filed on April 22, 2003. (v) Estate Enhancement Death Benefit Rider (32151-A) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-61592) filed on April 22, 2003. (w) Enhanced Guaranteed Minimum Death Benefit (32149) Rider incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-61592) filed on April 22, 2003. B-2 (x) Guarantee of Principal Death Benefit Rider (32148) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-61592) filed on April 22, 2003. (y) Variable Annuity Income Rider (I4L NQ PR 8/03) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-61592) filed on April 7, 2004. (z) Variable Annuity Income Rider (I4L Q PR 8/03) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-61592) filed on April 7, 2004. (aa) Variable Annuity Rider (32/04) incorporated herein by reference to Post-Effective Amendment No. 15 (File No. 333-18419) filed on May 28, 2004. (bb) Variable Annuity Income Rider (i4LA-NQ 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (cc) Variable Annuity Income Rider (i4LA-Q 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (dd) Variable Annuity Income Rider (i4LA-NQ-PR 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (ee) Variable Annuity Income Rider (i4LA-Q-PR 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (ff) Guaranteed Income Later Rider (4LATER 2/06) incorporated herein by reference to Post-Effective Amendment No. 23 (File No. 333-36316) filed on April 4, 2006. (gg) Guaranteed Income Benefit Rider (GIB 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (hh) Guaranteed Income Benefit Rider (IGIB 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (ii) Contract Benefit Data (CBD 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (jj) Allocation Amendment (AR503 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333- 40937) filed on April 18, 2006. (kk) Variable Annuity Payment Option Rider (I4LA-Q 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (ll) Variable Annuity Payment Option Rider (I4LA-NQ 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (mm) Variable Annuity Rider (32793 7/06) incorporated herein by reference to Post-Effective Amendment No. 17 (File No. 333- 61592) filed on December 21, 2006. (nn) Variable Annuity Payment Option Rider (I4LA-Q 1/07) incorporated herein by reference to Post-Effective Amendment No. 18 (File No. 333-61592) filed on April 10, 2007. (oo) Variable Annuity Death Benefit Rider (DB-3 1/06) incorporated herein by reference to Post-Effective Amendment No. 18 (File No. 333-61592) filed on April 10, 2007. (pp) Variable Annuity Living Benefits Rider (AR-512 2/08) incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-61554) filed on December 18, 2007. (qq) Variable Annuity Living Benefits Rider (AR-512 1/09) incorporated herein by reference to Post-Effective Amendment No. 26(File No. 333-63505) filed on April 3, 2009. (rr) Variable Annuity Living Benefits Rider (AR-512P 1/09) incorporated herein by reference to Post-Effective Amendment No. 26(File No. 333-63505) filed on April 3, 2009. B-3 (ss) Guaranteed Income Benefit Rider (AGIB 6/08) incorporated herein by reference to Post-Effective Amendment No. 26 (File No. 333-63505) filed on April 3, 2009. (tt) Section 403(b) Annuity Endorsement (32481-I-12/08) incorporated herein by reference to Post-Effective Amendment No. 26 (File No. 333-63505) filed on April 3, 2009. (uu) SmartIncome Rider and Amendment (AE 525 2/09) incorporated herein by reference to Post-Effective Amendment No. 38 (File No. 333-61554) filed on November 20, 2009. (vv) Variable Annuity Living Benefits Rider (LINC 2.0) (AR-529 8/10) incorporated herein by reference to Post-Effective Amend- ment No. 44 (File No. 333-40937) filed on October 28, 2010. (ww) Guaranteed Income Benefit Rider (GIB v4) (AR-528 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (xx) Contract Benefit Data (CBD 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333- 40937) filed on October 28, 2010. (yy) Variable Annuity Payment Option Rider (I4LA-NQ 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (zz) Variable Annuity Payment Option Rider (I4LA-Q 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (a-3) Long-Term Care Benefits Rider (AR 518 3/10 Level) incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 333-138190) filed on December 22, 2010. (b-3) Long-Term Care Benefits Rider (AR 519 3/10 Growth) incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 333-138190) filed on December 22, 2010. (c-3) Contract Amendment for LTC Benefits (AA 531 3/10) incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 333-138190) filed on December 22, 2010. (d-3) LTC Fixed Account Rider (AR 532) incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 333- 138190) filed on December 22, 2010. (e-3) LTC Benefit Specifications (AS 533) incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 333- 138190) filed on December 22, 2010. (f-3) Long-Term Care Coverage Endorsement (AE 517) incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 333-138190) filed on December 22, 2010. Application (AL3V 1/08) incorporated herein by reference to Post-Effective Amendment No. 21 (File No. 333-61592) filed on April 8, 2008. (6) (a) Articles of Incorporation of The Lincoln National Life Insurance Company are incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-04999) filed on September 24, 1996. (b) By-laws of The Lincoln National Life Insurance Company are incorporated herein by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-118478) filed on April 5, 2007. (7) (a) Automatic Indemnity Reinsurance Agreement Amended and Restated as of October 1, 2009 between The Lincoln National Life Insurance Company and Lincoln National Reinsurance Company (Barbados) Limited incorporated herein by reference to Post-Effective Amendment No. 43 (File No. 033-26032) filed on April 7, 2010. (b) Automatic Reinsurance Agreement effective July 1, 2007 between The Lincoln National Life Insurance Company and Swiss Re Life & Health America Inc. incorporated herein by reference to Post-Effective Amendment No. 5 (File No. 333-138190) filed on April 8, 2008. (i) Amendments to Automatic Reinsurance Agreement effective July 1, 2007 between The Lincoln National Life Insurance Company and Swiss Re Life & Health America Inc. incorporated herein by reference to Post-Effective Amendment No. 40 (File No. 333-40937) filed on April 7, 2010. B-4 (8) (a) Accounting and Financial Administration Services Agreement dated October 1, 2007 among Mellon Bank, N.A., The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York incorporated herein by reference to Reg- istration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. (b) Fund Participation Agreements among The Lincoln National Life Insurance Company and: (i) American Funds Insurance Series incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (ii) Lincoln Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (c) Rule 22c-2 Agreement between The Lincoln National Life Insurance Company and: (i) American Funds Insurance Series incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333- 36304) filed on May 29, 2008. (ii) Lincoln Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. 9) Opinion and Consent of Mary Jo Ardington, Counsel, The Lincoln National Life Insurance Company as to legality of securities being issued incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-61592) filed on August 23, 2001. (a) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm (b) Power of Attorney - Principal Officers and Directors of The Lincoln National Life Insurance Company incorporated herein by reference to Post-Effective Amendment No. 35 (File No. 333-61592) filed on April 14, 2011. Not applicable Not applicable (13) Organizational Chart of The Lincoln National Insurance Holding Company System incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-177663) filed on November 2, 2011. Item 25. Directors and Officers of the Depositor The following list contains the officers and directors of The Lincoln National Life Insurance Company who are engaged directly or indirectly in activities relating to Lincoln National Variable Annuity Account H as well as the contracts. The list also shows The Lincoln National Life Insurance Company's executive officers. Name Positions and Offices with Depositor Dennis R. Glass** President and Director Chuck C. Cornelio*** Executive Vice President, Chief Administrative Officer and Director Randal J. Freitag** Executive Vice President, Chief Financial Officer and Director Frederick J. Crawford** Executive Vice President and Director Mark E. Konen*** Senior Vice President and Director Keith J. Ryan* Vice President and Director Charles A. Brawley, III** Vice President and Secretary C. Phillip Elam, II*** Senior Vice President and Chief Investment Officer Anant Bhalla** Vice President and Treasurer *Principal business address is 1300 South Clinton Street, Fort Wayne, Indiana 46802 **Principal business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor, PA 19087 ***Principal business address is 100 North Greene Street, Greensboro, NC 27401 Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant See Exhibit 13: Organizational Chart of the Lincoln National Insurance Holding Company System. Item 27. Number of Contractowners As ofSeptember 30, 2011 there were 357,727 contract owners under Account H. Item 28. Indemnification (a) Brief description of indemnification provisions. In general, Article VII of the By-Laws of The Lincoln National Life Insurance Company (Lincoln Life) provides that Lincoln Life will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln Life, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or act opposed to the best interests of, Lincoln Life. Certain additional conditions apply to indemnifica- tion in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln Life in connection with suits by, or in the right of, Lincoln Life. Please refer to Article VII of the By-Laws of Lincoln Life (Exhibit no. 6(b) hereto) for the full text of the indemnification provi- sions. Indemnification is permitted by, and is subject to the requirements of, Indiana law. (b) Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. B-5 Item 29. Principal Underwriter (a) Lincoln Financial Distributors, Inc. ("LFD") currently serves as Principal Underwriter for:Lincoln National Variable Annuity Account C; Lincoln National Flexible Premium Variable Life Account D; Lincoln National Variable Annuity Account E; Lincoln National Flexible Premium Variable Life Account F; Lincoln National Flexible Premium Variable Life Account G; Lincoln National Variable Annuity Account H; Lincoln Life & Annuity Variable Annuity Account H; Lincoln Life Flexible Premium Variable Life Account J; Lincoln Life Flexible Premium Variable Life Account K; Lincoln National Variable Annuity Account L; Lincoln Life & Annuity Variable Annuity Account L; Lincoln Life Flexible Premium Variable Life Account M; Lincoln Life & Annuity Flexible Premium Variable Life Account M; Lincoln Life Variable Annuity Account N; Lincoln New York Account N for Variable Annuities; Lincoln Life Variable Annuity Account Q; Lincoln Life Flexible Premium Variable Life Account R; LLANY Separate Account R for Flexible Premium Variable Life Insurance; Lincoln Life Flexible Premium Variable Life Account S; LLANY Separate Account S for Flexible Premium Variable Life Insurance; Lincoln Life Variable Annuity Account T; Lincoln Life Variable Annuity Account W; and Lincoln Life Flexible Premium Variable Life Account Y and Lincoln Life & Annuity Flexible Premium Variable Life Account Y; Lincoln Variable Insurance Products Trust; Lincoln Life Variable Annuity Account JF-H; Lincoln Life Variable Annuity Account JF-I; Lincoln Life Flexible Premium Variable Life Account JF-A; Lincoln Life Flexible Premium Variable Life Account JF-C; Lincoln Life Variable Annuity Account JL-A; Lincoln Life & Annuity Flexible Premium Variable Life Account JA-B. (b) Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Wilford H. Fuller* President, Chief Executive Officer and Director David M. Kittredge* Senior Vice President Anant Bhalla* Vice President and Treasurer Patrick J. Caulfield** Vice President and Chief Compliance Officer Joel Schwartz* Senior Vice President and Director Keith J. Ryan*** Vice President and Chief Financial Officer Patricia A. Insley* Senior Vice President and Director Thomas P. O'Neill* Senior Vice President and Director Linda E. Woodward*** Secretary *Principal Business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor, PA 19087 **Principal Business address is 350 Church Street, Hartford, CT 06103 ***Principal Business address is 1300 S. Clinton Street, Ft. Wayne, IN 46802 (c) N/A Item 30. Location of Accounts and Records All accounts, books, and other documents, except accounting records, required to be maintained by Section 31a of the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company, 1300 South Clinton Street, Fort Wayne, Indiana 46802. The accounting records are maintained by The Bank of New York Mellon, One Mellon Bank Center, 500 Grant Street, Pittsburgh, PA 15258. Item 31. Management Services Not Applicable. Item 32. Undertakings (a) Registrant undertakes that it will file a post-effective amendment to this registration statement as frequently as necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payments under the variable annuity contracts may be accepted. (b) Registrant undertakes that it will include either (1) as part of any application to purchase a Certificate or an Individual Contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or a similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. (c) Registrant undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request to Lincoln Life at the address or phone number listed in the Prospectus. (d) The Lincoln NationalLife Insurance Companyhereby represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by The Lincoln NationalLife Insurance Company. B-6 (e) Registrant hereby represents that it is relying on the American Council of Life Insurance (avail. Nov. 28, 1988) no-action letter with respect to Contracts used in connection with retirement plans meeting the requirements of Section 403(b) of the Internal Revenue Code, and represents further that it will comply with the provisions of paragraphs (1) through (4) set forth in that no-action letter Item 33. For contracts sold in connection with the Texas Optional Retirement Program, Registrant is relying on Rule 6c-7 and represents that paragraphs (a) through (d) of that rule have been complied with. SIGNATURES a) As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Post-Effective Amendment No.40 to the Registration Statement to be signed on its behalf, in the City of Fort Wayne, and State of Indiana on this10th day of November, 2011. Lincoln National Variable Annuity Account H (Registrant) American Legacy III View By: /s/ Delson R. Campbell Delson R. Campbell Vice President, The Lincoln National Life Insurance Company (Title) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Depositor) By: /s/ Brian A. Kroll Brian A. Kroll (Signature-Officer of Depositor) Senior Vice President, The Lincoln National Life Insurance Company (Title) (b) As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed by the following persons in their capacities indicated on November 10, 2011. Signature Title * President and Director (Principal Executive Officer) Dennis R. Glass * Executive Vice President, Chief Administrative Officer and Direc- Charles C. Cornelio tor * Executive Vice President and Director Frederick J. Crawford * Senior Vice President and Chief Investment Officer C. Phillip Elam II * Executive Vice President, Chief Financial Officer and Director Randal J. Freitag (Principal Financial Officer) * Senior Vice President and Director Mark E. Konen * Vice President and Director Keith J. Ryan *By:/s/ Delson R. Campbell Pursuant to a Power of Attorney Delson R. Campbell B-7
